Voting time
Before starting the votes, Mr Schulz has asked to speak on a point of order.
on behalf of the PSE Group. - (DE) Mr President, I have asked to speak on behalf of my group for two reasons: firstly, for one very general reason - on account of yesterday's events here in this House - and secondly, because I have a request in connection with the forthcoming votes.
I should like to deal with the general reason first, however. Mr President, would you please issue a statement about yesterday's events on behalf of my group, particularly about the very specific case, the case concerning our ushers here in this House. I wish to say: it is every man and every woman's absolute right to be able to express their opinion in this House. We are also accustomed to seeing posters and T-shirts and to everyone being free to express their opinion here. Anyone who is in favour of a referendum is entitled to express this in this House. What we experienced yesterday, however, is not acceptable in the context of this freedom of opinion.
(Applause)
We can argue here about what individual fellow Members are doing here, how they conduct themselves, whether or not they shout. One thing is not acceptable, however, and that is that the ushers in this House, for whom - and I speak on behalf of all my fellow Members, of almost all Members, I believe, in this House - I have the greatest personal and professional respect...
(Applause)
What is not right - and I also speak specifically on behalf of my fellow Member Mr Daul and, I think, also, on behalf of Mr Watson, Mr Cohn-Bendit and Mr Wurtz - is that ushers in this House are physically and verbally assaulted in a heated debate: ushers, who have been discharging the duties of their office, and were described yesterday as the Gestapo and SS. This is a disgrace, Mr President! I think the House should express its total solidarity with the ushers.
(Sustained applause)
Ladies and gentlemen, the ushers in this House are not private individuals; they are officials of this Parliament. They are the long arm of the President in this House. When an usher is physically assaulted here, when an usher is punched here, only one thing is possible: the Member who has done this must be identified! The offence must be reported to the police and his or her immunity must be removed immediately!
(Applause)
Mr President, on behalf of my Group I should like to address the Union for Europe of the Nations Group, particularly Mr Crowley, although I do not know whether he is here, with regard to the votes - that is, the votes on the resolutions on extremism, the EU/China human rights dialogue, Montenegro and the ban on land mines. The UEN Group is a co-signatory to these resolutions. As long as no official apology is forthcoming from the UEN Group for yesterday's incidents in this House, I see myself, as representative of the Socialist Group in the European Parliament, being unable to continue to cooperate with the UEN Group.
In particular I refer to the resolution on combating the rise of extremism in Europe. It was pointed out in the third recital on behalf of the UEN Group, among others, that we condemn racism in Europe and we do so with reference to the European Charter of Fundamental Rights. This should have been signed here yesterday and was shouted down by a large proportion of the members of that group. Please withdraw your signature under this joint resolution. You cannot adopt a resolution relating to the Charter of Fundamental Rights, which you all hooted down yesterday!
(Applause and uproar)
Yesterday you expressed the fact that you do not want this Charter of Fundamental Rights. Remove your signature! Our cooperation with you is finished!
(Applause)
Ladies and gentlemen, I have this stack of paper in front of me, which gives you an idea of the amount of work we still have to get through this morning. Some of my fellow Members have nevertheless asked to speak. I do not wish to start a lengthy debate. Mr Daul has asked to speak, as has Mrs Muscardini, so I will let them speak for one minute and no more.
(Noise)
on behalf of the PPE-DE Group. - (FR) Mr President, I will be very brief. I was in the chamber at nine o'clock this morning awaiting an apology for the personal attack on the ushers. As one was not forthcoming I made my statement at nine o'clock this morning, and I am not going to make it again.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I have been sitting in this Parliament for more than 18 years, and in this Parliament, with my fellow Members, I have always defended human and civil rights and my speeches in the Chamber and questions and motions for resolutions bear witness to this.
I will not take lessons from Mr Schulz because Mr Schulz is not the repository of the truth, either in this Chamber or outside it. Democracy, Mr President, is a value that must be defended, and this includes showing respect for individuals and groups. I feel embarrassed for Mr Schulz because he has said things he must feel ashamed of.
The UEN Group is behind all Parliament's officials, and particularly the ushers, who on many occasions this year have tried to defend the right to speech and expression that has so often been denied by a few majority groups in Parliament. For this reason, Mr President, the UEN supports the ushers, the UEN believes in fundamental rights, and the UEN calls for respect for duties and respect for people. Mr Schulz, take your own signature off!
Ladies and gentlemen, are there any other group chairmen or women here who would like to speak? I deliberately say 'group chairmen or women' because I am not going to let all 785 members speak on this matter.
I cannot see any group chairmen or women, so this item is closed.
(Applause)
I will simply add something that a poet once said, which is that the most beautiful hymns are sung when bombs are falling. I think the one we heard here yesterday was wonderful, for that very reason!
(Applause)
Mr Salafranca wishes to speak on another matter.
(ES) Mr President, yesterday there was a brutal terrorist attack in the city of Beirut, in which the Lebanese general François el Hajj was killed.
As the House is aware, Mr President, Lebanon is linked to the European Union by an Association Agreement. At the mini-plenary session in Brussels, Parliament adopted an important report granting macro-financial aid to that country and, to take an obvious example, a delegation from the Committee on Foreign Affairs, made up of Mrs De Keyser, Mrs Gomes, Mr Belder and myself, visited the country last week, so that, like various ministers from the Member States, we could express our solidarity with the cause of peace, for understanding, harmony and reconciliation in the country.
I would ask the President to pass on our support to Prime Minister Siniora in response to this brutal terrorist attack and our unquestionable and irrevocable commitment to the cause of a sovereign, democratic, stable, viable and peaceful Lebanon.
(Applause)
Mr Salafranca, I think the applause from your fellow Members shows quite clearly that the assembly supports your declaration. It will be passed on.
The last request to speak is from Mr Pirker, on a point of order, and then we will proceed to the vote.
(DE) Mr President, this does not really have anything to do with the debate, and I actually wanted to say this immediately after the last debate: it is simply unbearably cold in this House. It may have been quite good yesterday because feelings were not running so high there as they would perhaps otherwise have been. However, in general it is simply too cold and I wanted to suggest, in connection with the debate on the Free Trade Agreement with Korea, that we try to achieve a reasonable temperature perhaps once with a Korean air conditioning system, should we not manage to do so with our European one.
I think we have covered everything we wanted to cover before launching into the vote.
The next item is therefore Voting time.
(For results and other details of the votes: see Minutes)